UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 01-6229



KERLEW BELL,

                                               Plaintiff - Appellant,

          versus


MICHAEL BELL; D. A. MCGOWAN; R. H. FUTRELL;
JOHN DOE, various John/Jane Doe officers to be
named later,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Senior District
Judge. (CA-00-804-5-F)


Submitted:     April 27, 2001                  Decided:   May 4, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Kerlew Bell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kerlew Bell appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.    We have

reviewed the record and the district court's opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. See Bell v. Bell, No. CA-00-804-5-F (E.D.N.C. Jan.

17, 2001).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2